DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-14, 16-20 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 12/01/20. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a crosslinked conductor shield surrounding the one or more conductors and comprising about 0.1% to about 10%, by weight, of a first water tree retardant additive and a first conductive filler; an insulation layer surrounding the crosslinked conductor shield, the insulation layer substantially free of any water tree retardant additives; and a crosslinked insulation shield surrounding the insulation layer and comprising about 0.1% to about 10%, by weight, of a second water tree retardant additive and a second conductive filler. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 18, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a crosslinked conductor shield surrounding the one or more conductors and comprising about 0.1% to about 2% of a first water tree retardant additive and about 35% to about 40% of a first conductive filler; an insulation layer surrounding the 
Regarding independent claim 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a crosslinked conductor shield surrounding the one or more conductors and comprising a first water tree retardant additive and a first conductive filler;Application No. 16/181,059 Amendment and Response Filed December 1, 2020Reply to Office Action dated September 17, 2020an insulation layer surrounding the crosslinked conductor shield, the insulation layer substantially free of any water tree retardant additives; and a crosslinked insulation shield surrounding the insulation layer and comprising a second water tree retardant additive and a second conductive filler; wherein the water tree resistant cable has a maximum adhesion strength of about 62 N or less when tested in accordance to ICEA T-27-581-2016. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847